
	

114 HRES 196 IH: Condemning the recent terrorist attacks in Tunis that resulted in the tragic loss of 21 innocent lives.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 196
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Schweikert (for himself and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the recent terrorist attacks in Tunis that resulted in the tragic loss of 21 innocent
			 lives.
	
	
 Whereas, on March 18, 2015, 5 armed terrorists raided the National Bardo Museum in Tunis, Tunisia, held visitors hostage, and murdered 19 tourists, including nationals from Japan, Italy, Colombia, Spain, Australia, Poland, and France, along with 2 Tunisian nationals;
 Whereas at least 44 tourists were wounded in the attack and 2 victims later died from injuries sustained;
 Whereas 2 of the terrorists in the attack, Yassine Laabidi and Haten Khachnaoui, were killed by Tunisian police forces as they freed all hostages;
 Whereas Yassine Laabidi and Haten Khachnaoui allegedly trained at a jihadist camp in Libya in December 2014;
 Whereas Tunisian authorities claimed to have killed the alleged leader of the attack, Lokman Abu Sakhra, on March 29, 2015;
 Whereas multiple terror groups, such as the Islamic State in Iraq and the Levant (ISIL) and Ifrikiya al Alam, have claimed credit for the attack and praised the terrorists for targeting Westerners;
 Whereas Tunisian officials allege that the militants were members of the Okba Ibn Nafaa Brigade, an extremist group that has claimed responsibility for multiple previous terrorist attacks in Tunisia;
 Whereas the increase in anti-Westerner attacks in Northern Africa and the Middle East remains of great concern;
 Whereas the United States and Tunisia share a longstanding and beneficial economic and political relationship spanning more than 200 years;
 Whereas the United States and Tunisia share many core values, including respect for human rights and the rule of law;
 Whereas Tunisia is the Arab world’s most successful democracy after the Arab Spring and is an exemplary beacon of hope for other nations pursuing the establishment of a democratic system;
 Whereas a vibrant, stable, and prosperous democracy in Tunisia is in the interest of the United States and would fuel both economic and democratic development throughout the region; and
 Whereas the United States is committed to providing assistance to Tunisia in ongoing investigation efforts and supporting its quest for democracy: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the recent terrorist attacks in Tunis that resulted in the tragic loss of 21 innocent lives;
 (2)extends its deepest sympathies to all those affected by this tragedy; (3)expresses solidarity with the people of Tunisia and pays tribute to our shared values, ideals, and liberties;
 (4)encourages all Tunisians to unequivocally stand together in opposition to extremism and violence of any kind;
 (5)supports the efforts of the Government of Tunisia to ensure that all of those individuals who committed or supported these attacks are brought to justice;
 (6)reaffirms the commitment of the United States to work with the Government of Tunisia to fight against violent extremists; and
 (7)affirms the United States commitment to strengthening our bilateral relationship and engaging in a strategic partnership with Tunisia.
			
